DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 4, 8 – 12, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 25.214, hereafter, TS 25.214 in view of Shin et al. (US 2009/0117931) in view of Moulsley et al. (US 2003/0100268) and in further view of Baum et al. (US 2008/0232240).
Regarding Claims 1, 9, TS 25.214 teaches a method for controlling transmit power at a mobile terminal in a wireless communication system, the method comprising/a mobile terminal configured for use in a wireless communication network where a transmission bandwidth allocated for transmissions by the mobile terminal is variable per transmission, the mobile terminal comprising: a radio transceiver; and a control circuit configured to: receiving a plurality of transmit power control commands, each transmit power control command directing an adjustment in transmit power relative to a prior transmission by the mobile terminal (Page 15, Section 5.1.2.2.1); adjusting an 
TS 25.214 does not teach monitoring for an occurrence of one or more predetermined transmit power control reset criteria wherein the predetermined transmit power control reset criteria include one or more of: a change in serving cell for the mobile terminal; a loss of uplink synchronization; and elapse of a ore-determined period with no transmissions by the mobile terminal; and resetting the accumulated power control value to a pre-determined value in response to the occurrence a transmission; bandwidth allocated for transmissions by the mobile terminal is variable per 
TS 25.214 contained a system that differed from the claimed process by the substitution of step of monitoring for the occurrence of one or more predetermined transmit power control reset criteria; and resetting the accumulated power control value to a pre-determined value in response to each occurrence.  Shin teaches the substituted step of monitoring for an occurrence of one or more predetermined transmit power control reset criteria; and resetting the accumulated power control value to a pre-determined value in response to the occurrence (Abstract, Sections 0031, 0033, Claim 7, the accumulated power control information is reset upon receipt of power control information), which is known in the art as means for power control.  TS 25.214’s step of power control could have been substituted with the above step of Shin as an alternative means for achieving the predictable result of power control and for the purpose of providing power control for dynamically scheduled and persistently scheduled channels as taught by Shin.
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Moulsley, which also teaches a UMTS system, teaches monitoring for a power control command in relation to change in the serving cell for the mobile terminal (Section 0045, soft handoff comprises change in the serving cell for the mobile terminal).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of TS 25.214 in view of Shin with the above 
	Baum, which also teaches a wireless communication system, teaches where a transmission bandwidth allocated for transmissions by the mobile terminal is variable per transmission and calculating a transmit power setting for a transmission by the mobile terminal based on the transmission bandwidth allocated for the transmission (Abstract, Sections 0030, 0031, 0034, the bandwidth allocation is dependent on the channel quality estimate thus changes in the channel quality would cause changes in the bandwidth allocation, the mobile will transmit data using the allocated bandwidth at a particular transmission power level).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of TS 25.214 in view of Shin in view of Moulsley with the above features of Baum for the purpose of performing resource allocation with lower required overhead as taught by Baum.
	Regarding Claims 2, 10, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 1, 9.  TS 25.214 further teaches wherein the mobile terminal is in the power-limited state when transmissions by the mobile terminal are performed at a transmission bandwidth and/or radio propagation conditions that require the mobile terminal to transmit at the maximum transmit power (Page 14, 
	Regarding Claims 3, 11, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 1, 9.  TS 25.214 further teaches wherein receiving a plurality of transmit power control commands comprises: receiving a control channel from a serving base station; and extracting the transmit power control commands from the control channel (Page 15, Section 5.1.2.2.1, the transmit power control commands are received on the downlink via some kind of channel, since the transmit power control commands are control information, said channel is effectively a control channel).
	Regarding Claims 4, 12, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 3, 11.  TS 25.214 further teaches wherein extracting the transmit power control commands from the control channel comprises extracting the transmit power control commands according to a scheduling assignment format or a power control command format (Page 15, Section 5.1.2.2.1, the transmit power control commands are transmitted in time slots, which is a scheduling assignment format).
	Regarding Claims 8, 16, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 1, 9.  Shin further teaches wherein the predetermined transmit power control reset criteria include a receipt of a changed power control parameter from the serving cell (Abstract, Sections 0031, 0033, Claim 7, the accumulated power control information is reset upon receipt of power control .


Claims 5, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 25.214, hereafter, TS 25.214 in view of Shin et al. (US 2009/0117931) in view of Moulsley et al. (US 2003/0100268) in view of Baum et al. (US 2008/0232240), as applied to Claims 1, 10 set forth above, and further in view of Xiao et al. (US 2007/0178930).
Regarding Claims 5, 13, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 1, 9.  The TS 25.214 combination does not teach calculating the transmit power settings as a function of at least one of a transmission path loss estimate and a modulation and coding scheme.
	Xiao, which also teaches a wireless communication system, teaches calculating the transmit power settings as a function of at least one of a transmission path loss estimate and a modulation and coding scheme (Section 0039).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the TS 25.214 combination with the above features of Xiao for the purpose of providing edge users with improved performance as taught by Xiao.

Claims 6, 7, 14, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 25.214, hereafter, TS 25.214 in view of Shin et al. (US 2009/0117931) in view of Moulsley et al. (US 2003/0100268) in view of Baum et al. (US , as applied to Claims 1, 10 set forth above, and further in view of Hwang (US 2003/0228876)
	Regarding Claims 6, 14, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 1, 9.  The above TS 25.214 combination does not teach receiving one or more offset values from a serving base station, and wherein calculating the transmit power setting for each the transmission by the mobile terminal further comprises calculating the transmit power settings setting based on the one or more offset values.
	Hwang, which also teaches a 3GPP wireless system, teaches receiving one or more offset values from a serving base station, and wherein calculating the transmit power setting for each the transmission by the mobile terminal further comprises calculating the transmit power settings setting based on the one or more offset values (Section 0005).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the TS 25.214 combination with the above features of Hwang as said offsets are standard power offsets under 3GPP.
	Regarding Claims 7, 15, The above TS 25.214 combination teaches all of the claimed limitations recited in Claims 6, 14.  Hwang further teaches wherein the one or more offset values include one or both of a cell-specific transmit power offset and a mobile terminal specific transmit power offset (Section 0005, since the power offsets are sent to the mobile terminal for use by said mobile terminal then said power offsets are mobile terminal specific transmit power offsets).

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 25.214, hereafter, TS 25.214 in view of Shin et al. (US 2009/0117931) in view of Lindoff (US 2006/0246937) and in further view of Baum et al. (US 2008/0232240).
Regarding Claim 17, TS 25.214 teaches a method for controlling transmit power at a mobile terminal in a wireless communication system, the method comprising: receiving a plurality of transmit power control commands, each transmit power control command directing an adjustment in transmit power relative to a prior transmission by the mobile terminal (Page 15, Section 5.1.2.2.1); adjusting an accumulated power control value in response to each transmit power control command that directs a positive adjustment in transmit power when the mobile terminal is not a power-limited state (Pages 15, Section 5.1.2.2.1, a particular power setting can be achieved as a result of the inner loop power control procedure, said power setting can be adjusted up or down based a radio link parameter such as the SIR, since said power setting can be adjusted up or down said power setting can be temporary or provisional, said power setting can also be at a level that is below a maximum or power-limited level and thus the UE can be in a non-power-limited state, the TPC commands can be combined and thus accumulated, said TPC commands, whether UP or Down, that are combined can be accepted and not ignored thus enabling said combined or accumulated power control value to be adjusted, said TPC commands can also be ignored thus rendering a scenario wherein the accumulated power control value is unadjusted, said TPC commands that are ignored can also adjust the power level such that it is below a maximum or power-limited level); and calculating a transmit power setting for a 
TS 25.214 does not teach monitoring for an occurrence of one or more predetermined transmit power control reset criteria wherein the predetermined transmit power control reset criteria include one or more of: a loss of uplink synchronization; and elapse of a ore-determined period with no transmissions by the mobile terminal; and resetting the accumulated power control value to a pre-determined value in response to the occurrence a transmission; bandwidth allocated for transmissions by the mobile terminal is variable per transmission and calculating a transmit power setting for a transmission by the mobile terminal based on the transmission bandwidth allocated for the transmission.
TS 25.214 contained a system that differed from the claimed process by the substitution of step of monitoring for the occurrence of one or more predetermined transmit power control reset criteria; and resetting the accumulated power control value to a pre-determined value in response to each occurrence.  Shin teaches the substituted step of monitoring for an occurrence of one or more predetermined transmit power control reset criteria; and resetting the accumulated power control value to a pre-determined value in response to the occurrence (Abstract, Sections 0031, 0033, Claim 7, the accumulated power control information is reset upon receipt of power control information), which is known in the art as means for power control.  TS 25.214’s step of power control could have been substituted with the above step of Shin as an alternative means for achieving the predictable result of power control and for the purpose of 
	Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
	Lindoff, which also teaches a wireless communication system, teaches monitoring for a power control command in relation to a loss of uplink synchronization (Section 0041, soft handoff comprises change in the serving cell for the mobile terminal).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of TS 25.214 in view of Shin with the above features of Lindoff for the purpose of improving reception performance and increasing throughput as taught by Lindoff.  The combination of Shin and Lindoff teaches the feature of monitoring for an occurrence of one or more predetermined transmit power control reset criteria; and resetting the accumulated power control value to a pre-determined value in response to the occurrence wherein the transmit power control reset criteria comprises a loss of uplink synchronization.
	Baum, which also teaches a wireless communication system, teaches where a transmission bandwidth allocated for transmissions by the mobile terminal is variable per transmission and calculating a transmit power setting for a transmission by the mobile terminal based on the transmission bandwidth allocated for the transmission (Abstract, Sections 0030, 0031, 0034, the bandwidth allocation is dependent on the channel quality estimate thus changes in the channel quality would cause changes in 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of TS 25.214 in view of Shin in view of Lindoff with the above features of Baum for the purpose of performing resource allocation with lower required overhead as taught by Baum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
March 15, 2022